Exceptions to master’s report allowing exceptions to bill, for impertinence. The bill was filed by the husband against his wife, for a separation from-bed and board, under the provisions of the 12th section of the act of the 10th of April, 1824. (Laws of 1824 p. 249.) The ehaneellor decided that it was not impertinent to state, in such a bill, acts of violence and misconduct on the part of the defendant towards the eomplain-arrt’s children and other members of his family &c., tending to establish such a continued course of. bad conduct on the part of the wife towards the husband and those who are under his protection and care as to satisfy the court that it is unsafe for him to cohabit or live wit.n her.
Exception to master’s report allowed, and all the exceptions to the bill overruled.